Mr. Justice Gordon
delivered the opinion of the court, January 4th, 1886.
In Harrison v. Collins, 5 Nor., 153, it was held by this Court, Mr. Justice Mercur delivering the opinion, that, “if one renders service, in the course of an occupation, representing the will of the employer only as to the result of the work, and not as to the means by which it is accomplished, it is an independent employment,” and the principle here announced was adopted in the recent case of Smith v. Simmons. So in Painter v. the Mayor of Pittsburg, 10 Wr., 213, we held, that a party not personally interfering with or directing the progress of a work, but contracting with other parties to do it, is not responsible for the results of a wrongful act done,.or for negligence in the performance of a contract, if the work agreed to be done is lawful. A case similar in principle is that of Wray v. Evans, 30 P. F. S., 103, which very much resembles, in its rulings, the one in hand.
Wray contracted with the Pittsburgh Gas Company to diga trench for the accommodation of one of its gas mains, in one of the city streets, the work to be under the supervision of the company’s engineer. Wray sub-let to Michael Davis, who, by his workmen, made the required excavation; into this excavation Evans, the plaintiff, in consequence of the negligence of Davis in not erecting and maintaining proper guards, fell and injured himself.
Held, that Davis was alone responsible for the damages thus suffered. The case in hand embodies no principle not found in the authorities cited. Harris Bros. & Co. were not servants of the defendant whom it could direct as to the means that should be employed in the execution of the work. It is true, the company’s engineer had a general supervision of the job, but his power was limited to the manner of its accomplishment, and the time within which it should be finished, rather than to the means to be used! They were independent contractors, and if they turned over to the defendant a properly finished job, within the time specified, neither the company nor its agents had any more right to interfere in the execution *320of the work than a stranger. Whether gunpowder, dynamite or nitro-glycerine should be used in blasting, or whether the charges of either should be great or small, was a matter for the contractors, and not for the defendant.
The hands who did the éxcavating and blasting were employed, directed, and controlled by Harris Bros. & Co., and for their misconduct or negligence in the execution of the work, this firm was liable, and they, as to these workmen, were the only responsible superiors. The defendant, had it seemed fit, might have kept in its own hands the power to direct and control its contractors in the means used for the execution of the work, and in such case they would have occupied the place of mere agents, and their employes, would have been its servants, and, as a consequence, for their acts in the performance of this business it would have been liable. Such, however, was not the contract; by it the contractors were put on an independent footing, and the company retained no right but to have delivered to it, within the specified time, a properly finished job. The question then would be one of right, or power, to make such a contract, and so to divest itself of the direction of the work in its details.
But as there can be no dispute as to the legality of a transaction of this kind, a discussion of it would be to no purpose, and we may, therefore, dismiss the subject without further remark. But the counsel for the plaintiff, whilst admitting the doctrine as above stated, so far as it affects natural persons, denies that it is applicable to corporations possessed of the power of eminent domain. This is certainly a novel assumption, and one which, on general principles, would be difficult to sustain. He gives no reason which, to us, seems sufficient for making a distinction so marked between persons natural and artificial, whilst the authorities of our own state, at least, lead to a very different conclusion. But the argument is that the eighth section of the sixteenth Article of the Constitution of 1874 makes the difference, and imposes this liability. The authority thus cited does not apply to the case in hand. The words “injured or destroyed,” as found in this section, as every one knows, was not designed to change, alter, or limit the nature and effect of corporate contracts, but to impose on those having the right of eminent domain a liability for consequential damages from which they had been previously exempt. If a natural person, in the exercise of a right on his own land, cut off the water of a creek or other stream, from his neighbor below, or backed it upon his neighbor above, or if in the lawful irse of a highway, such person by any means injured the property of an adjacent owner, he was responsible 'for the damages, but previous to the present Constitution, a *321corporation possessing the right of eminent domain was not so liable. T-o create a liability for injuries of this kind, and to make corporations responsible for such damages, was the object, and the only object of the section under discussion. This is obvious enough from the concluding words thereof; “ which compensation shall be paid or secured before such taking, injury, or destruction,” for though consequential injuries may be anticipated and compensated, those originating from carelessness or neglect, as they cannot be foreseen, neither can .the damages resulting from them be in advance measured or provided for. Furthermore, for such injuries, resulting from the negligence of their employees, corporations were already liable, and we are not to presume that the framers of the Constitution intended uselessly to repeat an ordinary and well-established rule of law. On the other hand, had it been intended to limit their power to contract for the building of their works, or to give a construction to their contracts theretofore unknown to the law, doubtless it would have been so written. Moreover, as this section evidently applies to a taking, or injury, resulting as a consequence of the use of a privilege arising from the right of eminent domain, it has no application whatever to the case in hand. The defendant’s right to enter upon the land of the plaintiff, arises from his deed. He, by that deed,' conferred upon the company that right, and, of course, he can claim for no damage resulting asa consequence of the exercise thereof. For these reasons we are obliged to reject the plaintiff’s theory, so ingeniously urged by his learned counsel, and treat the case as one falling within the well-established doctrine of respondeat superior.
The judgment .of the Court below is affirmed.